     Case: 1:20-cv-04270 Document #: 28 Filed: 10/05/20 Page 1 of 1 PageID #:109

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

D'Andre Bradley, et al.
                                 Plaintiff,
v.                                                   Case No.: 1:20−cv−04270
                                                     Honorable Ronald A. Guzman
Brendan F. Kelly, et al.
                                 Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 5, 2020:


        MINUTE entry before the Honorable Ronald A. Guzman: The motion to intervene
[20] is entered and continued, and the 10/6/2020 motion hearing is stricken. The movants'
request for an express ruling is denied. Mailed notice. (kp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
